Citation Nr: 0023384	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  95-15 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for costal cartilage 
chondroma with chondrosarcomatous transformation as secondary 
to exposure to herbicide agents.


REPRESENTATION

Appellant represented by:	John Pressly Gettys, Jr., 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active service from April 1970 to January 
1972.

The veteran filed a claim in July 1994 for service connection 
for costal cartilage chondroma with chondrosarcomatous 
transformation due to exposure to herbicide agents in 
service.  This appeal arises from the January 1995 rating 
decision from the Columbia, South Carolina Regional Office 
(RO) that denied the veteran's claim for service connection 
for costal cartilage chondroma with chondrosarcomatous 
transformation as due to exposure to Agent Orange.  A Notice 
of Disagreement was filed in February 1995 and a Statement of 
the Case was issued in April 1995.  A substantive appeal was 
filed in May 1995 with a request for a hearing at the RO 
before a member of the Board.  In June 1995, the veteran 
requested a hearing at the RO before a local hearing officer.  
On January 10, 1996, the abovementioned RO hearing was held.

On August 18, 1998, a hearing was held at the RO before Iris 
S. Sherman, who is a member of the Board rendering the final 
determination in this claim and who was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102 (West Supp. 2000).

This case was remanded in February 1999 for further 
development.  The case was thereafter returned to the Board.

The Board notes that the veteran in a July 1999 statement 
indicated that he was raising a claim for entitlement to 
nonservice-connected pension benefits.  The RO has not 
developed this issue.  The issue of the veteran's entitlement 
to nonservice-connected pension benefits is not inextricably 
intertwined with the current appeal.  As no action has been 
taken, it is referred to the RO for the appropriate action. 



FINDING OF FACT

The claim for service connection for costal cartilage 
chondroma with chondrosarcomatous transformation as secondary 
to exposure to herbicide agents is plausible.


CONCLUSION OF LAW

The claim of entitlement to service connection for costal 
cartilage chondroma with chondrosarcomatous transformation as 
secondary to exposure to herbicide agents is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); Caluza v. Brown, 7 Vet. 
App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per 
curiam) (table).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

The appellant has argued that the veteran's exposure to Agent 
Orange during service caused the porphyria cutanea tarda that 
contributed to the veteran's death.  In that respect, a 
disease associated with exposure to certain herbicide agents, 
listed in 38 C.F.R. § 3.309 (1999) will be considered to have 
been incurred in service under the circumstances outlined in 
this section even though there is no evidence of such disease 
during the period of service.  No condition other than one 
listed in 38 C.F.R. § 3.309(a) (1999) will be considered 
chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116 (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.307(a) (1999).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
has a disease listed at § 3.309(e) shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii)(1999).  [Emphasis 
added].  

The last date on which a veteran shall be presumed to have 
been exposed to an herbicide agent shall be the last date on 
which he or she served in the Republic of Vietnam during the 
Vietnam era.  "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii)(1999).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6)(iii)(1999) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
(1999) are also satisfied:  Chloracne or other acneform 
disease consistent with chloracne; prostate cancer; acute and 
subacute peripheral neuropathy; Hodgkin's disease; multiple 
myeloma; non-Hodgkin's lymphoma; porphyria cutanea tarda; 
respiratory cancers (cancer of the lung, bronchus, larynx or 
trachea); and soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 
C.F.R. § 3.309(e) (1999).  "For purposes of this section, 
the term acute and subacute peripheral neuropathy means 
transient peripheral neuropathy that appears within weeks or 
months of exposure to an herbicide agent and resolves with 
two years of the date of onset."  Id.

The diseases listed at 38 C.F.R. § 3.309(e) (1999) shall have 
become manifest to a degree of 10 percent or more at any time 
after service, except that chloracne or other acneform 
disease consistent with chloracne and porphyria cutanea tarda 
shall have become manifest to a degree of 10 percent or more 
within a year, and respiratory cancers within 30 years, after 
the last date on which the veteran was exposed to an 
herbicide agent during active military, naval, or air 
service.  38 C.F.R. § 3.307(a)(6)(ii) (1999).  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit, however, has determined that 
the Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, 
§ 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a 
veteran from establishing service connection with proof of 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  However, where the issue involves medical causation, 
competent medical evidence which indicates that the claim is 
plausible or possible is required to set forth a well-
grounded claim.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  The United States Court of Appeal for Veterans 
Claims has also determined that if a veteran does not submit 
evidence showing that he has one of the diseases listed in 38 
C.F.R. § 3.309(e), he must submit competent evidence showing 
that he was exposed to Agent Orange.  See McCartt v. West, 12 
Vet. App. 164 (1999).  This case was decided subsequent to 
the date of the Board's prior Remand decision.  Thus, for 
service connection to be granted in this case, there must be 
evidence of exposure and evidence 

The veteran is claiming that he had a costal cartilage 
chondroma with chondrosarcomatous transformation that was 
secondary to exposure to herbicide agents.  His service 
records show that he served in Vietnam from October 4, 1970 
to October 3, 1971.  J. Michael Curry, D.O. and Gal G. 
Margalit, M.D. both have indicated that there is a causal 
relationship between the veteran's exposure to Agent Orange 
in Vietnam and the left rib chondrosarcoma. 

In this case, the veteran's private physicians have 
associated the veteran's costal cartilage chondroma with 
chondrosarcomatous transformation with herbicide exposure in 
service.  Therefore, under the case of Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994), a claim for direct causation may 
be considered. 

The veteran has satisfied the threshold requirement of 
presenting a well-grounded claim within the meaning of 38 
U.S.C.A. § 5107(a).  That is, the veteran has set forth a 
claim which is plausible.  As the veteran has alleged 
exposure to Agent Orange in service, the veteran has been 
treated for costal cartilage chondroma with 
chondrosarcomatous transformation, and physicians have linked 
the veteran's costal cartilage chondroma with 
chondrosarcomatous transformation to exposure to herbicide 
agents in Vietnam, the Board finds that the veteran has 
presented a claim for service connection for costal cartilage 
chondroma with chondrosarcomatous transformation as secondary 
to exposure to herbicide agents that is well grounded.


ORDER

The claim of entitlement to service connection for costal 
cartilage chondroma with chondrosarcomatous transformation as 
secondary to exposure to herbicide agents is well grounded.  
To this extent only, the appeal is granted.


REMAND

Because the claim of entitlement to service connection for 
costal cartilage chondroma with chondrosarcomatous 
transformation as secondary to exposure to herbicide agents 
is well grounded, VA has a duty to assist the veteran in 
developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Initially, the RO should attempt to ascertain whether the 
veteran was exposed to herbicide agents in Vietnam.  The 
veteran's service personnel records show that he served in 
Vietnam from October 4, 1970 to October 3, 1971.  His 
principal duty included light truck driver with HHC, 20th 
Engr Bde from October 8, 1970 to May 3, 1971, and PLL clerk 
with Co. A 69th Engr BN (Const) from May 3, 1971 to September 
29, 1971.  At the January 1996 RO hearing, the veteran 
testified that for the first seven months he was in Vietnam 
he was with the 20th Engineer Brigade Headquarters, stationed 
at Bien Hoa, South Vietnam.  He could not remember seeing any 
Agent Orange or any type of herbicide being used.  At that 
time he was in different parts of Vietnam because he was a 
jeep driver.  During his last five months he was stationed in 
the MeKong Delta where Agent Orange was being used.  At night 
they would spray it from a helicopter.  

The RO should determine whether any of the areas in which the 
veteran was located were areas where herbicide agents were 
sprayed.  All available information regarding the veteran's 
location in Vietnam, including the veteran's service 
personnel records, should be provided to the U.S. Armed 
Services Center for Research of Unit Records for verification 
of exposure to herbicide agents.  In addition, the RO should 
contact the Department of the Army regarding the veteran's 
exposure to herbicide agents.  A map regarding the areas 
where herbicide agents were sprayed should be associated with 
the file.  

Further, in the February 1999 Remand, it was requested that, 
after treatment records and medical opinions from the 
veteran's private physician's had been obtained, the claims 
file should be provided to a specialist in the field of 
oncology for an opinion as to whether it was at least as 
likely as not that the veteran's costal cartilage chondroma 
with chondrosarcomatous transformation was attributable to 
herbicide exposure in Vietnam.  There was a VA examination in 
July 1999 wherein the examiner indicated that the veteran's 
chondrosarcoma was a rare tumor that may have some 
correlation with being exposed to Agent Orange or to chronic 
exposure to pesticides in his business.  As the requested 
standard was not used, this examiner should be contacted, if 
he or she still works for the VA, and this opinion should be 
clarified.

Accordingly, the case is being remanded for the following 
actions:

1.  The RO should review the file and 
determine the veteran's exposure to 
herbicide agents in Vietnam.  The 
veteran's location while he was stationed 
in Vietnam should be ascertained and 
compared with a map of the areas of 
Vietnam sprayed with herbicide agents.  
The map should be associated with the 
file.  This information should be 
requested from the U.S. Armed Services 
Center for Research of Unit Records, 7798 
Cissna Road, Springfield, Virginia, 
22150, for verification of the 
appellant's location in areas sprayed 
with herbicide agents.  If this facility 
suggests additional avenues of research, 
this should be accomplished, including 
contacting the Department of the Army.

2.  If it is determined that the veteran 
was exposed to herbicide agents in 
Vietnam, the RO should contact the 
veteran through his attorney and obtain 
the names and addresses of all medical 
care providers who treated the veteran 
for costal cartilage chondroma with 
chondrosarcomatous transformation.  
Thereafter, the RO should obtain legible 
copies of all records that have not 
already been obtained.

3.  Following the above development, Dr. 
Rectenwald, if still employed by the VA, 
should be contacted and be provided the 
July 1999 examination report and should 
qualify the opinion and indicate whether 
it is at least as likely as not that the 
veteran's costal cartilage chondroma with 
chondrosarcomatous transformation was 
attributable to herbicide exposure in 
Vietnam.  The standard of proof noted 
above must be utilized.  The reasons for 
the opinion rendered by Dr. Rectenwald 
should be discussed in detail with 
citations to authority and investigation 
for all conclusions reached.  The claims 
folder should be available for review.  
If Dr. Rectenwald disagrees with any 
opinion of record, the reason for the 
disagreement should be provided.

4.   Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
development requested herein above was 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.

5.  After the requested development has 
been completed, the RO should again 
review the veteran's claim of service 
connection for costal cartilage chondroma 
with chondrosarcomatous transformation as 
secondary to exposure to herbicide 
agents.  If the benefits sought on appeal 
remain denied, the veteran and his 
attorney should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Iris S. Sherman
	Member, Board of Veterans' Appeals






 



